      Case 6:19-cv-01103-JWB-GEB Document 40 Filed 08/24/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

ROBERT NORMAN SMITHBACK,

                       Plaintiff,

v.                                                                  Case No. 19-1103-JWB


WILLIAM ANDREW SMITHBACK and
TERRY EDWIN JUSTICE,

                       Defendants.

                                 MEMORANDUM AND ORDER

       This matter is before the court on Plaintiff’s pro se motion for default judgment (Doc.

38.) Although represented by counsel that was appointed by the court, Plaintiff filed a pro se

motion for default judgment against Defendants William Smithback and Terry Justice on the

basis that they failed to file an answer.

       On January 31, 2020, this court entered an order denying Defendants’ motion to dismiss.

(Doc. 24.) As a result, Defendants were to file an answer within 14 days. Defendants did not.

However, Magistrate Judge Birzer granted Defendants until June 16 to file an answer. (Doc. 30.)

Defendants timely filed an answer on June 15. (Doc. 33.) The answer was filed on this court’s

electronic docket which provided notice to Plaintiff’s attorney. As Plaintiff is now represented

by counsel, docket entries will no longer be mailed to Plaintiff.

       Because Defendants have filed an answer, Plaintiff’s motion for default judgment is

DENIED.

       IT IS SO ORDERED this 24th day of August, 2020,

                                                      _s/ John W. Broomes_______________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE



                                                -1-
